Citation Nr: 0616680	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-18 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected hypertension with headaches, dizziness and numbness 
of the fingers, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1976 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas which granted service connection for 
hypertension with headaches, dizziness and numbness of the 
fingers and assigned a 20 percent disability rating.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the Waco RO in 
February 2004.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This case was previously before the Board in July 2004.  At 
that time the claim was remanded for further evidentiary 
development.  The case has been returned to the Board for 
further appellate proceedings.

Issues not on appeal

In July 2004, the Board remanded two other issues 
(entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus and entitlement to 
an increased rating for a back disability) for the issuance 
of a statement of the case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999) [holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued]. 

In its remand, the Board instructed the RO to first inquire 
with the veteran as to whether he still wished to pursue 
those issues, as he had not raised recent arguments 
concerning such and because he was already was in receipt of 
a total disability rating based on unemployability due to 
service-connected disabilities (TDIU).  
In a September 2004 statement, the veteran's representative 
indicated that the veteran wished to pursue the issues.  A 
SOC was therefore issued with respect to these issues later 
in September 2004.  However, the veteran did not submit a 
timely substantive appeal.  

Therefore, an appeal as to these two issues has not been 
perfected, and they are not currently before the Board.  See 
38 C.F.R. § 20.302(b) (2005); see also Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate his service-
connected hypertension.


CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
for service-connected hypertension is denied based on the 
veteran's failure to report for a scheduled VA examination.  
38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

TheVeterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  For reasons expressed immediately below, however, the 
Board finds that resolution of the issue here presented is 
based on the operation of law and that the VCAA is not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  In this case, as will be 
discussed further below, VA attempted to provide assistance 
to the veteran, to include furnishing a physical examination.  
Through no fault of VA those efforts were unsuccessful.  
Specifically, the RO scheduled four separate VA medical 
examinations in January 2005, March 2005, July 2005 and 
October 2005 to determine the severity of the veteran's 
service-connected hypertension.  However, the veteran failed 
to appear without showing good cause.  As a matter of law, 
the claim is being denied on that basis.  
See 38 C.F.R. § 3.655 (2005).

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claim would 
result in needless delay, and is thus unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The consequences of the veteran's refusal 
to report for the scheduled VA examination will be discussed 
below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning, supra.

The Board additionally observes in passing that VA in fact 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See letters dated April 3, 2003 and July 
1, 2003 to the veteran which specifically informed him of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
his claim.  VA's efforts were thwarted by lack of cooperation 
on the part of the veteran.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  
As noted above in the Introduction, the veteran testified 
before the undersigned Veterans Law Judge at a personal 
hearing in July 2004.

Pertinent law and regulations

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2005).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2005); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Factual background

The Board remanded this issue in July 2004 in order that the 
veteran undergo a VA examination to determine the severity 
and current manifestations of his service-connected diabetes 
mellitus.  As was alluded to above, the RO subsequently 
attempted to schedule the veteran for a VA examination on 
four occasions.

The veteran's spouse notified the RO by telephone in February 
2005 to say the veteran could not make the first examination, 
scheduled to be conducted in January 2005, due to illness.  
After his spouse assured the RO on the phone that the veteran 
would make the second examination scheduled in March 2005, 
the veteran again failed to appear.  His spouse subsequently 
called to say that he was unable to attend the examination 
due to being out of state for an emergency.

The RO sent the veteran a letter dated May 9, 2005, 
indicating that a third examination was being ordered to 
determine the current level of his service-connected 
hypertension.  The letter informed the veteran that the 
examination would take place at the Temple, Texas facility, 
and that he would received "notification in the mail with 
the date and time for the exam."  This letter provided him 
with the notices of the consequences of a failure to report 
to such without good cause under 38 C.F.R. § 3.655 (2005).  
The letter specifically noted that upon failure to report for 
a VA examination scheduled in conjunction with an increased 
disability rating, the claim shall be denied.

The RO scheduled a VA examination in July 2005 in order to 
determine the current severity of the veteran's service-
connected hypertension.  The veteran failed to report for 
that third scheduled examination.  The veteran did not offer 
an explanation as to why he failed to appear for his third 
scheduled VA examination.  Based on such, the RO issued a 
SSOC in July 2005 denying his increased rating claim pursuant 
to 38 C.F.R. § 3.655.  

The veteran visited the RO on August 9, 2005, indicating that 
he was out of town during the time of the third VA 
examination and that he wished for such to be rescheduled.  
The RO scheduled a fourth VA examination in October 2005 in 
order to determine the current severity of the veteran's 
service-connected hypertension.  The veteran failed to appear 
for the fourth examination.  Based on such, the RO issued a 
SSOC in October 2005 denying his increased rating claim 
pursuant to 38 C.F.R. § 3.655.  

The veteran's representative submitted a statement on the 
veteran's behalf dated February 7, 2006.  No explanation as 
to the veteran's failure to report for his fourth scheduled 
VA examination was made.  

Analysis

It is clear from the background detailed above that the 
veteran failed without explanation to report for the fourth 
VA C&P examination which was scheduled to evaluate his 
service-connected hypertension.  [The veteran, or his spouse, 
provided explanations, albeit after the fact, as to why he 
could not report for three previously scheduled 
examinations.]  There is no correspondence or report of 
contact from the veteran of record which would explain his 
failure to report for the fourth examination.  It is plain 
from the record before the Board that the veteran has been 
advised of what was required of him to adjudicate his claim, 
but he has failed to comply.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" [see 38 C.F.R. § 3.655] for failing to report for a 
scheduled examination.  As discussed above, the veteran has 
provided no explanation as to why he failed to report for the 
scheduled VA examination.  The veteran's representative, 
moreover, has offered no argument as to why the veteran 
failed to report for his fourth scheduled VA hypertension 
examination.  Indeed, the veteran's representative did not 
even address the veteran's failure to report, instead asking 
that the claim be adjudicated on the evidence of record, 
specifically a VA examination from 2003.  It is clear that 
the veteran lacked good cause for reporting for the fourth 
examination.    

It appears that the veteran through his representative is 
contending that the evidence already of record is sufficient 
for rating the veteran's service-connected diabetes mellitus.  
The Board, however, has already determined that the record on 
appeal in general, and the VA examination report from 2003 in 
particular, is insufficient for rating purposes.  This was 
the reason why this issue was remanded by the Board in July 
2004.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . .  ."  In this case, a VA examination was 
indeed necessary to grant the benefit sought by the veteran, 
namely an increased rating for his service-connected 
hypertensive disability.  Cf. 38 C.F.R. § 3.159(c)(4) (2005).  

First, as alluded to by the RO, it has been a number of years 
since the last VA C&P examination.  The evidence of record is 
clearly stale.  The Court has impressed on VA on many 
occasions the necessity of obtaining a recent VA examination.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
[the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].   

Moreover, there is of record no other more recent evidence, 
such as VA outpatient treatment records or private medical 
reports, which would serve to eliminate the necessity of the 
veteran's reporting for another hypertension examination.  
See 38 C.F.R. § 3.326 (2005).  The most recent VA outpatient 
treatment records are dated in 2001.  

Of particular concern is that the veteran was diagnosed with 
diabetic peripheral neuropathy during his November 2001 VA 
examination.  No determination was made as to what symptoms 
of numbness of the fingers were attributable to the veteran's 
hypertension, as opposed to the veteran's diabetic peripheral 
neuropathy.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so]; 
thus, the need for a VA examination as expressed by the Board 
in its July 2004 remand.

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide his 
claim and which was scheduled by the RO for that purpose.  No 
good cause or adequate reason has been demonstrated for his 
failure to be examined.  38 C.F.R. § 3.655 provides that when 
an examination is scheduled in conjunction with a claim for 
increase or any original claim other than an original 
compensation claim, the claim shall be denied.  

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claim is being denied based on a failure to adhere 
to VA regulations rather than the Board considering the 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.  As was noted in the factual background 
provided above, the RO in fact considered the matter of the 
veteran's failure to report for the scheduled VA examination.  
In the July 2005 SSOC, the RO specifically addressed the 
veteran's failure to appear for VA examination and cited the 
regulation pertaining to the consequences.  The veteran 
subsequently expressed a willingness to report for 
examination, but failed to appear for a fourth time as 
detailed in the October 2005 SSOC.  Under these 
circumstances, he has been accorded appropriate due process.

For the reason stated above, the claim for an increased 
disability rating for service-connected hypertension is  
denied as a matter of law.  See 38 C.F.R. § 3.655 (2005).

Additional comment

As a final observation, the veteran has been ambivalent about 
pursuing this and other claims.  [As was described in the 
Introduction, through his representative he insisted that he 
wanted to pursue two other remanded claims, yet he did not 
later perfect appeals as to those issues.]  The Board notes 
that the veteran has been awarded TDIU, which may effectively 
moot out his increased rating claim.  However, if he did not 
wish to pursue the claim, it was incumbent on him to notify 
the RO, rather than tying up scarce VA medical and 
adjudication resources which could have been used to benefit 
other veterans.


ORDER

Entitlement to an increased disability rating for 
hypertension is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


